DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding the Restriction Requirement mailed 16 December 2021, Applicant's election without traverse of Group I, encompassing claims 1-12 and 18-19, directed to a yeast with a first and second gene modification, in the reply filed on 04 February 2022 is acknowledged. 
Applicant’s election of protein kinase Yak1 encoding gene YAK1 for Species groups A, PDE1 for Species Group B, deletion for Species Group C, Bas1 and Bas2 encoding genes for Species groups E, and Saccharomyces cerevisiae for Species Group F in the reply filed on 04 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-12 and 18-19 are under examination on the merits.

Information Disclosure Statement
The information disclosure statement filed October 18, 2019 has been considered. 



Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 9.43 KB; however, the sequence listing has the size of the file as 7,191 bytes.  Correction is needed.

Claim Objections
Claim 12 is objected to because of the following informalities:  Saccharomyces cerevisiae is a genus/species name and should be italicized.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 11, 12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 each recite “the modified gene codase” in line 2 of each claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recite “the codase activity” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 18-19 each recite “the codase” in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 recites the word “preferably”. “Preferably” is exemplary claim language and is indefinite as the intended scope of the claim is not clear. It is not clear whether or not is it required that the fourth gene modification requires fusion co-expression or not.  
Claim 18 recite “the codase activity” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “The yeast according to claim 3, wherein a gene modification manner enabling the activity or expression of the codase to be completely inhibited comprises a gene modification manner enabling the codase activity to be increased or overexpressed comprises increase of fusion coexpression”.  It is unclear how the gene modification manner enables the codase to be completely inhibited AND enables the codase activity to be increased or overexpressed.  Additionally, it is unclear how the yeast according to claim 3, which requires only a first and second gene modification, comprises increase of fusion coexpression given that the specification teaches fusion coexpression in the context of a fourth gene, transcription factor Bas1 and Bas2 encoding genes, modification [0060].  The lack of clarity renders this claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Livas (Livas et al. BMC Genomics 2011, 12:405, cited in the Information Disclosure Statement filed 10/18/2010) in view of Vandamme (Vandamme et al. Cellular Signaling 24 (2012) 1610–1618).
Regarding claim 1, 2, and 12, Livas teaches a S. cerevisiae yeast a tpk1 tpk2 tpk3 yak1 strain that includes a tpk1 tpk2 tpk3 triple mutant (first gene modification) and a yak1 mutant (second gene modification) [abstract].  Livas teaches that in S. cerevisiae
Regarding claim 3, Livas teaches the there is an absence of Yak1 in the tpk1 tpk2 tpk3 yak1 strain [pg. 4, col.2, para 2]. 
Livas do not teach where feedback inhibition to cyclic adenosine monophosphate (cAMP) is eliminated upon the inhibition of PKA expression and cAMP yield is increased relative to cAMP yield by unmodified yeast.
Vandamme teaches that activation of PKA triggers feedback down-regulation of the increased cAMP level, stimulating its return to the basal concentration (i.e., levels without PKA activation) [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that in the yeast strain of Livas the feedback inhibition to cAMP is eliminated and cAMP levels would be increased relative to due to the inhibition of PKA expression and activation, given Vandamme’s teaching that activation of PKA triggers downregulation of cAMP.  
	
Claims 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Livas in view of Vandamme as applied to claims 1-3 and 12, and further in view of Tian (Tian et al. Biochemistry 2014, 53, 4938−4945).
The teachings of Livas and Vandamme are discussed above as applied to claims 1-3 and 12 and similarly apply to claims 4-6.
Regarding claims 4-6 and 19, Livas and Vandamme do not teach a third gene, PDE1, modification to reduce the degradation of cAMP where the modification enables the gene codase to be inhibited. 
Tian teaches that deletion of yPDE1 results in high levels of cAMP accumulation upon addition of glucose or intracellular acidification, suggesting a specific role of yPDE1 on agonist-
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the yeast as taught and suggested by Livas and Vandamme with a deletion modification of a third gene, PDE1, where the modification enables the expression of the PDE1 gene codase to be inhibited.  One of ordinary skill would be motivated to make this modification for the advantage of reducing cAMP degradation and hydrolysis and further increasing cAMP levels.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Livas in view of Vandamme as applied to claims 1-3 and 12, and further in view of Brandeis Lecture (Fundamentals of Modern Genetic analysis. www.bio.brandeis.edu/classes/biol122a/Background.htm. 2012 via Wayback machine).
Regarding claim 7, the teachings of Livas and Vandamme are discussed above as applied to claims 1-3 and 12 and similarly apply to claim 7.  
Livas and Vandamme do not explicitly teach that the triple null mutant (tpk1 tpk2 tpk3) is a deletion of the PKA catalytic subunit encoding the tpk1 tpk2 tpk3 genes. 
Brandeis Lecture teaches that null mutation aids in complete loss of function of a gene, and that a gene deletion is a type of null mutation [line 16].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the yeast as taught and suggested by Livas and Vandamme where the gene modification comprises a deletion for the advantage of achieving . 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Livas in view of Vandamme as applied to claims 1-3 and 12, and further in view of Pinson (Pinson et al. Molecular Microbiology (2000) 36(6), 1460-1469).
The teachings of Livas and Vandamme are discussed above as applied to claims 1-3 and 12 and similarly apply to claim 8-11.  
Livas and Vandamme do not teach a fourth gene modification to enhance the positive regulation of synthesis of a cAMP precursor in a purine synthesis pathway to increase cAMP yield, where the forth gene comprises transcription factor Bas1 and Bas2 encoding genes, and where the gene modification increases the expression of the Bas1/Bas2 complex fusion co-expression. 
Pinson teaches that the transcription factors Bas1 and Bas2 activate expression of ADE genes which encodes for enzymes of the biosynthetic pathway in the synthesis of AMP (a cAMP precursor) [pg. 1460, col. 2, para 1].  Pinson teaches that Bas1 and Bas2 are required for proper regulation of adenine which requires purine salvage enzymes [pg. 1460, col. 2, para 1].  Pinson further teaches that Bas1-Bas2 fusion protein increase ADE gene expression compared to that of expressing Bas1 and Bas2 as a non-fusion protein, thereby increasing synthesis of AMP [Fig. 7a].  Pinson also teaches that the fusion protein makes the ADE gene expression more resistant to the oxidative treatment [Fig. 7A, pg. 1465, col. 2, para 1]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the yeast as taught and suggested by Livas and Vandamme to further comprise a fourth gene modification that comprises a fusion co-

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        


/NANCY J LEITH/Primary Examiner, Art Unit 1636